UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08394 Templeton Dragon Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. ADVANTECH CO., LTD. Meeting Date:JUN 13, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:2395 Security ID:Y0017P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2012 Profit Distribution Management For For 3 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting Management For For 4 Approve Amendments to the Procedures for Lending Funds to Other Parties Management For For 5 Approve Release of Restrictions of Competitive Activities of Directors Management For For AGILE PROPERTY HOLDINGS LTD. Meeting Date:MAY 20, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:03383 Security ID:G01198103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chan Cheuk Hung as Director Management For For 3b Elect Chan Cheuk Nam as Director Management For For 3c Elect Cheung Wing Yui as Director Management For Against 3d Authorize the Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against AGILE PROPERTY HOLDINGS LTD. Meeting Date:MAY 20, 2013 Record Date: Meeting Type:SPECIAL Ticker:03383 Security ID:G01198103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Provision of the Indemnity to Morgan Stanley Management For For AIA GROUP LTD. Meeting Date:MAY 10, 2013 Record Date:MAY 06, 2013 Meeting Type:ANNUAL Ticker:01299 Security ID:Y002A1105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Barry Chun-Yuen Cheung as Director Management For For 4 Elect George Yong-Boon Yeo as Director Management For For 5 Elect Narongchai Akrasanee as Director Management For For 6 Elect Qin Xiao as Director Management For Against 7 Elect Mark Edward Tucker as Director Management For For 8 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 9a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9c Approve Allotment and Issuance of Additional Shares Under the Restricted Share Unit Scheme Management For For 10 Amend Articles of Association of the Company Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:JAN 30, 2013 Record Date:DEC 31, 2012 Meeting Type:SPECIAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Assets Exchange Agreement and Related Transactions Management For For 2 Approve Share Transfer Agreement and Related Transactions Management For For 3 Approve Entrustment Agreement, Related Transactions, and the Proposed Annual Monetary Caps Management For For 4 Amend Articles of Association of the Company Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:MAY 31, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of Supervisory Committee Management For For 3 Accept Auditors' Report Management For For 4 Approve Profit Distribution Proposal for the Year 2012 Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve RSM China Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve 2014 Supply of Materials and Services Agreement and Related Annual Caps Management For Against 8 Approve 2014 Supply of Materials Agreement and Related Annual Caps Management For For 9 Approve 2014 Financial Services Agreement and Related Annual Caps Management For Against 10 Approve Proposed Bonds Issue Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:AUG 21, 2012 Record Date:JUL 20, 2012 Meeting Type:SPECIAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Conditions of the Issue of Corporate Bonds Management For For 1b Approve Issuing Amount in Relation to the Issuance of Corporate Bonds Management For For 1c Approve Maturity of the Corporate Bonds Management For For 1d Approve Interest Rate of the Corporate Bonds and its Determination Management For For 1e Approve Issue Price of the Corporate Bonds Management For For 1f Approve Use of Proceeds in Relation to the Issuance of Corporate Bonds Management For For 1g Approve Target Offerees of the Corporate Bonds and Placing Arrangements for the Shareholders of the Company Management For For 1h Approve Guarantee in Relation to the Issuance of Corporate Bonds Management For For 1i Approve Validity Period of the Resolutions in Relation to the Issuance of Corporate Bonds Management For For 1j Approve Safeguarding Measures for the Repayment of Principal and Interest in Relation to the Issuance of Corporate Bonds Management For For 1k Approve Authorisation of the Issuance of Corporate Bonds Management For For 2 Amend Articles Re: Profit Appropriation Management For For 3 Amend Articles Re: Scope of Operations of the Company Management For For 4 Approve the Guarantees for the Bank Borrowings of Certain Subsidiaries of the Company Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:MAY 28, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Supervisory Committee Management For For 3 Accept Audited Financial Reports Management For For 4a Elect Guo Wensan as Director Management For For 4b Elect Guo Jingbin as Director Management For For 4c Elect Ji Qinying as Director Management For For 4d Elect Zhang Mingjing as Director Management For For 4e Elect Zhou Bo as Director Management For For 4f Elect Fang Jinwen as Director Management For For 4g Elect Wong Kun Kau as Director Management For For 4h Elect Tai Kwok Leung as Director Management For For 5a Elect Wang Jun as Supervisor Management For For 5b Elect Zhu Yuming as Supervisor Management For For 6 Approve KPMG Huazhen Certified Public Accountants and KPMG Certified Public Accountants as the PRC Auditors and International Auditors of the Company, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7 Approve Profit Distribution Proposal Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ANTA SPORTS PRODUCTS LTD. Meeting Date:APR 09, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:02020 Security ID:G04011105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Declare Special Dividend Management For For 4 Reelect Ding Shizhong as Executive Director Management For For 5 Reelect Zheng Jie as Executive Director Management For For 6 Relect Dai Zhongchuan as Independent Non-Executive Director Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:MAY 22, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:00743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Chang, Tsai-hsiung as Director Management For For 3b Elect Lin, Seng-chang as Director Management For For 3c Elect Liu, Zhen-tao as Director Management For For 3d Elect Lei, Qian-zhi as Director Management For For 3e Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt the Amended and Restated Operational Procedures for Making Advances to Third Parties Management For For 9 Adopt the Amended and Restated Operational Procedures for the Provision of Guarantees by Way of Endorsement Management For For ASUSTEK COMPUTER INC. Meeting Date:JUN 17, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:2357 Security ID:Y04327105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For BANK OF CHINA LIMITED Meeting Date:OCT 25, 2012 Record Date:SEP 24, 2012 Meeting Type:SPECIAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Plan for the Chairman, Executive Directors, Chairman of the Board of Supervisors and Shareholder Representative Supervisors of 2011 Management For For 2 Appoint Ernst & Young Hua Ming as Auditors and Authorize Board to Fix Their Remuneration Management For For BANK OF CHINA LIMITED Meeting Date:MAR 26, 2013 Record Date:FEB 22, 2013 Meeting Type:SPECIAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wang Shiqiang as Non-executive Director Management For For 2 Approve Downward Adjustment to the Conversion Price of the A Share Convertible Bonds Management For For 3 Amend Articles of Association Management For For BANK OF CHINA LIMITED Meeting Date:MAY 29, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Work Report of Board of Directors Management For For 2 Approve 2012 Work Report of Board of Supervisors Management For For 3 Approve 2012 Annual Financial Statements Management For For 4 Approve 2012 Profit Distribution Plan Management For For 5 Approve 2013 Annual Budget Report Management For For 6 Appoint Ernst & Young Hua Ming as Auditors Management For For 7a Elect Li Lihui as Director Management For For 7b Elect Li Zaohang as Director Management For Against 7c Elect Jiang Yansong as Director Management For Against 7d Elect Chow Man Yiu, Paul as Director Management For For 8a Elect Lu Zhengfei as Director Management For For 8b Elect Leung Cheuk Yan as Director Management For For 9a Elect Li Jun as Shareholder Representative Supervisor Management For For 9b Elect Wang Xueqiang as Shareholder Representative Supervisor Management For For 9c Elect Liu Wanming as Shareholder Representative Supervisor Management For For 10a Elect Tian Guoli as Director Shareholder None Against 10b Elect Wang Yong as Director Shareholder None Against 11a Elect Sun Zhijun as Director Shareholder None Against 11b Elect Liu Lina as Director Shareholder None Against 12 Approve Issuance of the Qualified Write-down Tier-2 Capital Instruments Shareholder None For BEIJING JINGKELONG CO LTD. Meeting Date:AUG 31, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Board to Issue Debt Financing Instruments Management For For 2 Amend Article 20 of the Articles of Association of the Company Management For For BEIJING JINGKELONG CO LTD. Meeting Date:NOV 02, 2012 Record Date:OCT 12, 2012 Meeting Type:SPECIAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Corporate Bonds Issue and Related Transactions Management For For 2 Approve General Mandate to the Board to Issue Asset Backed Notes Management For For 3 Amend Articles of Association Management For For BEIJING JINGKELONG CO LTD. Meeting Date:MAY 28, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Consolidated Audited Financial Statements of the Company and the Auditors' Report Management For For 4 Appoint Deloitte Touche Tohmatsu CPA LLP as Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 5 Approve Profit Distribution and Payment of Final Dividend Management For For 6 Elect Wei Tingzhan as Director Management For For 7 Elect Li Jianwen as Director Management For For 8 Elect Li Chunyan as Director Management For For 9 Elect Liu Yuejin as Director Management For For 10 Elect Gu Hanlin as Director Management For For 11 Elect Li Shunxiang as Director Management For For 12 Elect Choi Onward as Director Management For For 13 Elect Wang Liping as Director Management For For 14 Elect Chen Liping as Director Management For For 15 Elect Liu Wenyu as Supervisor Management For For 16 Elect Yang Baoqun as Supervisor Management For For 17 Elect Chen Zhong as Supervisor Management For For 18 Elect Cheng Xianghong as Supervisor Management For For 19 Approve Remuneration of Directors Management For For 20 Approve Supervisor Fees Management For For 21 Authorize Any Executive Director to Enter into an Agreement/a Letter of Appointment on Behalf of the Company with each of the Elected Directors/Supervisors Management For For 22 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 23 Approve the Granting of a General Mandate to Issue Short Term Debentures and/or Medium-Term Notes in the PRC Management For For 24 Approve the Amendments to the Articles of Association Management For For BEIJING JINGKELONG CO LTD. Meeting Date:MAY 28, 2013 Record Date:MAY 07, 2013 Meeting Type:SPECIAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of the Validity Period for the Resolutions in Respect of the A Share Issue and the Authorizations Management For For BEIJING JINGKELONG CO LTD. Meeting Date:MAY 28, 2013 Record Date:MAY 07, 2013 Meeting Type:SPECIAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of the Validity Period for the Resolutions in Respect of the A Share Issue and the Authorizations Management For For BOC HONG KONG (HOLDINGS) LTD. Meeting Date:MAY 28, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL Ticker:02388 Security ID:Y0920U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Li Lihui as Director Management For For 3b Elect Gao Yingxin as Director Management For For 3c Elect Shan Weijian as Director Management For For 3d Elect Ning Gaoning as Director Management For Against 4 Appoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against CHENG SHIN RUBBER INDUSTRY CO. LTD. Meeting Date:JUN 18, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:2105 Security ID:Y1306X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of New Shares by Capitalization of Profit Management For For 4 Approve Amendments to Articles of Association Management For For 5 Approve Amendments to the Procedures for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees Management For For 6 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting Management For For 7 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Management For For 8 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For CHEUNG KONG (HOLDINGS) LIMITED Meeting Date:MAY 21, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:00001 Security ID:Y13213106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Li Tzar Kuoi, Victor as Director Management For For 3b Elect Ip Tak Chuen, Edmond as Director Management For Against 3c Elect Chiu Kwok Hung, Justin as Director Management For Against 3d Elect Leung Siu Hon as Director Management For For 3e Elect Chow Kun Chee, Roland as Director Management For For 3f Elect Lee Yeh Kwong, Charles as Director Management For For 3g Elect Yeh Yuan Chang, Anthony as Director Management For For 3h Elect Wong Yick-ming, Rosanna as Director Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Meeting Date:MAY 20, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:01038 Security ID:G2098R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Kam Hing Lam as Director Management For For 3b Elect Ip Tak Chuen, Edmond as Director Management For Against 3c Elect Andrew John Hunter as Director Management For Against 3d Elect Chow Woo Mo Fong, Susan as Director Management For Against 3e Elect Frank John Sixt as Director Management For Against 4 Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against CHINA COAL ENERGY COMPANY LIMITED Meeting Date:DEC 11, 2012 Record Date:NOV 09, 2012 Meeting Type:SPECIAL Ticker:01898 Security ID:Y1434L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Guarantee by a Subsidiary of the Company Management For Against 2 Amend Articles of Association Management For For CHINA COAL ENERGY COMPANY LIMITED Meeting Date:FEB 01, 2013 Record Date:DEC 31, 2012 Meeting Type:SPECIAL Ticker:01898 Security ID:Y1434L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Li Yanjiang as Non-Executive Director and Authorize the Remuneration Committee to Determine His Remuneration Management For For 1b Elect Zhou Qinye as Independent Non-Executive Director and Authorize the Remuneration Committee to Determine His Remuneration Management For For CHINA COAL ENERGY COMPANY LIMITED Meeting Date:MAY 13, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:01898 Security ID:Y1434L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan for the Year 2012 Management For For 5 Approve Capital Expenditure Budget for the Year 2013 Management For For 6 Appoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company as Domestic Auditors and PricewaterhouseCoopers, Certified Public Accountants as International Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Emoluments of Directors and Supervisors Management For For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 06, 2013 Record Date:MAY 06, 2013 Meeting Type:ANNUAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Report of Board of Directors Management For For 2 Approve 2012 Report of Board of Supervisors Management For For 3 Approve 2012 Final Financial Accounts Management For For 4 Approve 2012 Profit Distribution Plan Management For For 5 Approve Budget of 2013 Fixed Assets Investment Management For For 6 Appoint Auditors Management For For 7a Elect Zhang Jianguo as Director Management For For 7b Elect Zhao Xijun as Director Management For For 7c Elect Chen Yuanling as Director Management For For 7d Elect Zhu Hongbo as Director Management For For 7e Elect Hu Zheyi as Director Management For For 7f Elect Chung Shui Ming Timpson as Director Management For Against 7g Elect Margaret Leung Ko May Yee as Director Management For For 7h Elect Wim Kok as Director Management For For 7i Elect Murray Horn as Director Management For For 7j Elect Xu Tie as Director Management For For 7k Elect Qi Shouyin as Director Management For For 7l Approve Terms of Office of Proposed Directors Management For For 8a Elect Zhang Furong as Shareholder Representative Supervisor Management For For 8b Elect Liu Jin as Shareholder Representative Supervisor Management For For 8c Elect Li Xiaoling as Shareholder Representative Supervisor Management For For 8d Elect Bai Jianjun as External Supervisor Management For For 8e Elect Wang Xinmin as External Supervisor Shareholder None For 9 Approve Issuance of Write-Down Type Eligible Capital Instruments Management For For 10 Approve Revisions to the Article of Association Management For For CHINA FOODS LTD. Meeting Date:JUN 04, 2013 Record Date:MAY 31, 2013 Meeting Type:ANNUAL Ticker:00506 Security ID:G2154F109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Luan Xiuju as Director Management For For 3 Elect Ma Jianping as Director Management For For 4 Elect Wu Wenting as Director Management For For 5 Elect Paul Kenneth Etchells as Director Management For For 6 Elect Yu Xubo as Director Management For For 7 Authorize Board to Fix Directors' Remuneration Management For For 8 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against CHINA LIFE INSURANCE CO. LIMITED Meeting Date:JUL 10, 2012 Record Date:JUN 08, 2012 Meeting Type:SPECIAL Ticker:02628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Yang Mingsheng as Executive Director Management For For 2 Elect Wan Feng as Executive Director Management For For 3 Elect Lin Dairen as Executive Director Management For For 4 Elect Liu Yingqi as Executive Director Management For For 5 Elect Miao Jianmin as Non-Executive Director Management For For 6 Elect Zhang Xiangxian as Non-Executive Director Management For For 7 Elect Wang Sidong as Non-Executive Director Management For For 8 Elect Sun Changji as Independent Non-Executive Director Management For For 9 Elect Bruce Douglas Moore as Independent Non-Executive Director Management For For 10 Elect Anthony Francis Neoh as Independent Non-Executive Director Management For For 11 Elect Xia Zhihua as Shareholder Representative Supervisor Management For For 12 Elect Shi Xiangming as Shareholder Representative Supervisor Management For For 13 Elect Tang Jianbang as Independent Non-Executive Director Shareholder For For 14 Elect Luo Zhongmin as External Supervisor Shareholder For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:FEB 19, 2013 Record Date:JAN 18, 2013 Meeting Type:SPECIAL Ticker:02628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 2 Amend Articles of Association of the Company Management For For 3 Amend Procedural Rules for the Board of Directors Meetings Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:JUN 05, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:02628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of Board of Directors Management For For 2 Approve Report of Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Remuneration of Auditors for the Year 2012 Management For For 7 Approve Appointment of Auditors for the Year 2013 Management For For 8 Approve Cap Amounts in Respect of the Framework Agreement with China Guangfa Bank Co. Ltd. Management For For 9 Amend Articles of Association Management For For CHINA MOBILE LIMITED Meeting Date:MAY 30, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:00941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Li Yue as Director Management For For 3b Elect Xue Taohai as Director Management For For 3c Elect Huang Wenlin as Director Management For For 4 Appoint PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian CPAs Limited as Auditors of the Company and its Subsidiaries for Hong Kong Financial Reporting and U.S. Financial Reporting, Respectively and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA NATIONAL BUILDING MATERIAL CO., LTD. Meeting Date:SEP 10, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:03323 Security ID:Y15045100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Validity Period in Relation to A Share Issue Management For For 2 Authorize Board to Deal with Matters in Relation to the A Share Issue Management For For CHINA NATIONAL BUILDING MATERIAL CO., LTD. Meeting Date:SEP 10, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:03323 Security ID:Y15045100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Validity Period of A Share Issue Management For For 2 Authorize Board to Deal with Matters in Relation to the A Share Issue Management For For CHINA NATIONAL BUILDING MATERIAL CO., LTD. Meeting Date:MAY 23, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:03323 Security ID:Y15045100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan and Distribution of Final Dividend Management For For 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim Dividend for the Year 2013 Management For For 6 Appoint Baker Tilly China Certified Public Accountants and Baker Tilly Hong Kong Limited as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7 Approve Proposal to Cease the Payment of Remuneration to Directors and Supervisors Effective From Nov. 2012 Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Approve Issuance of Debt Financing Instruments Management For Against CHINA NATIONAL MATERIALS CO., LTD. Meeting Date:SEP 25, 2012 Record Date:AUG 24, 2012 Meeting Type:SPECIAL Ticker:01893 Security ID:Y15048104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Short-Term Financing Bonds Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:OCT 16, 2012 Record Date:SEP 07, 2012 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction with a Related Party Management For Abstain 2 Approve Zhong Ke Guangdong Refinery Integration Project Management For For 3 Amend Articles of Association Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 29, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Interim Profit Distribution Plan for the Year 2013 Management For For 5 Appoint PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian CPA's Limited Company as Exteral Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2012 Management For For 7 Amend Articles of Association Management For For 8 Approve Extension of Validity Period of the Resolution in Relation to the Issuance of A Share Convertible Corporate Bonds and Other Related Matters Management For For 9 Authorize Board to Determine the Proposed Pan for the Issuance of Debt Financing Instruments Management For Against 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 29, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Profit Distribution Proposal for the Year 2012 Management For For CHINA RESOURCES ENTERPRISES, LTD. Meeting Date:MAY 24, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00291 Security ID:Y15037107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chen Lang as Director Management For For 3b Elect Hong Jie as Director Management For For 3c Elect Liu Hongji as Director Management For For 3d Elect Lai Ni Hium, Frank as Director Management For For 3e Elect Du Wenmin as Director Management For Against 3f Elect Yan Biao as Director Management For For 3g Elect Wei Bin as Director Management For Against 3h Elect Huang Daoguo as Director Management For For 3i Elect Chen Ying as Director Management For Against 3j Approve Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:SEP 14, 2012 Record Date:AUG 14, 2012 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Debt Financing Instruments of the Company Management For Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 21, 2013 Record Date:MAY 20, 2013 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 21, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Board of Supervisors Management For For 3 Accept Audited Financial Statements Management For For 4 Approve Profit Distribution Plan and Declare Final Dividend Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Appoint Deloitte Touche Tohmatsu and Deloitte Touche Tohmatsu CPA Ltd. as International and PRC Auditors, Respectively, and Authorize A Committee to Fix Their Remuneration Management For For 7 Approve Revision of Annual Cap Under the Current Mutual Coal Supply Agreement Management For For 8 Approve Supplementary Agreement to the Current Financial Services Agreement and Revision of Certain Annual Caps Management For Against 9 Approve Mutual Coal Supply Agreement and the Proposed Annual Caps Management For For 10 Approve Mutual Supplies and Services Agreement and the Proposed Annual Caps Management For For 11 Approve Financial Services Agreement and the Proposed Annual Caps Management For Against 12 Approve Change of Use of a Portion of Proceeds from the A Share Offering Management For For 13 Amend Articles of Association Management For For 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 15 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:MAY 29, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Audited Financial Statements Management For For 2 Approve 2012 Report of the Board of Directors Management For For 3 Approve 2012 Report of the Supervisory Committee Management For For 4 Approve the Duty Performance Report of the Independent Non-executive Directors in 2012 Management For For 5 Approve 2012 Annual Report Management For For 6 Elect Han Jun as Director Management For For 7 Elect Chen Jihong as Supervisor Management For For 8 Approve Remuneration of Directors, Supervisors, and Senior Management of the Company Management For For 9 Reappoint Baker Tilly China Certified Public Accountants and Baker Tilly Hong Kong Limited Certified Public Accountants as the Domestic and International Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Consider and Resolve Not to Declare a Final Dividend for the Year 2012 Management For For 11 Amend Articles of Association Management For For 12a Approve First LNG Agreement and Related Transactions Management For For 12b Approve Second LNG Agreement and Related Transactions Management For For 12c Approve Third LNG Agreement and Related Transactions Management For For 12d Approve Fourth LNG Agreement and Related Transactions Management For For 12e Approve Fifth LNG Agreement and Related Transactions Management For For 12f Approve Sixth LNG Agreement and Related Transactions Management For For 12g Approve Vessel Sponsors' Undertakings Management For For 13a Approve Shell Guarantee Letter and Related Transactions Management For For 13b Approve BP Guarantee Letter and Related Transactions Management For For 14 Elect Su Min as Director Management For For 15 Elect Huang Xiaowen as Director Management For For 16 Elect Lin Junlai as Director Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. (FRMRL. SHANGHAI HAI XING) Meeting Date:DEC 18, 2012 Record Date:NOV 16, 2012 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Financial Services Framework Agreement and Related Annual Caps Management For Against 2 Approve New Services Agreement and Related Annual Caps Management For For 3 Elect Ding Nong as Director and Approve His Service Contact Management For For CHINA TELECOM CORPORATION LTD Meeting Date:OCT 16, 2012 Record Date:SEP 14, 2012 Meeting Type:SPECIAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Agreement Between the Company and China Telecommunications Corporation and Related Transactions Management For For 2 Approve Engineering Framework Agreement and Proposed Annual Caps Management For For 3 Approve Ancillary Telecommunications Services Framework Agreement and Proposed Annual Caps Management For For 4 Elect Chen Liangxian as Director and Authorize Board to Fix His Remuneration Management For For 5 Elect Shao Chunbao as Supervisor and Authorize Supervisory Committee to Fix His Remuneration Management For For 6 Elect Hu Jing as Supervisor and Authorize Supervisory Committee to Fix His Remuneration Management For For 7a Amend Articles Re: Business Scope Management For For 7b Amend Articles Re: Supervisory Committee Composition Management For For 7c Authorize Board to Do Such Actions Necessary to Complete the Approval and/or Registration of the Amendmentss to the Articles of Association Management For For CHINA TELECOM CORPORATION LTD Meeting Date:MAY 29, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Proposal and the Declaration and Payment of a Final Dividend Management For For 3 Appoint Deloitte Touche Tohmatsu and Deloitte Touche Tohmatsu Certified Public Accountants LLP as International Auditors and Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Elect Xie Liang as Director Management For For 5a Approve General Mandate to Issue Debentures Management For Against 5b Authorize Board to Do All such Acts Necessary in Relation to the Issuance of Debentures Management For Against 6a Approve Issuance of Company Bonds Management For For 6b Authorize Board to Do All such Acts Necessary in Relation to the Issuance of Company Bonds Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Increase Registered Capital of the Company and Amend Articles of Association Management For Against CHINA UNICOM (HONG KONG) LTD Meeting Date:DEC 21, 2012 Record Date:DEC 18, 2012 Meeting Type:SPECIAL Ticker:00762 Security ID:Y1519S111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer Agreement and Related Transactions Management For For CHINA UNICOM (HONG KONG) LTD Meeting Date:MAY 21, 2013 Record Date:MAY 15, 2013 Meeting Type:ANNUAL Ticker:00762 Security ID:Y1519S111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Tong Jilu as Director Management For For 3a2 Elect Li Fushen as Director Management For For 3a3 Elect Cesareo Alierta Izuel as Director Management For Against 3a4 Elect Cai Hongbin as Director Management For For 3a5 Elect Law Fan Chiu Fun Fanny as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:AUG 28, 2012 Record Date:AUG 21, 2012 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve to Appoint 2012 Audit Firm Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:DEC 26, 2012 Record Date:DEC 19, 2012 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve to Acquire 50% Equity of Changan PSA Automobiles Co., Ltd Management For For 2 Approve to Appoint the Internal Control Audit Firm Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAY 21, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report and Summary Management For For 4 Approve Financial Statements and Financial Budget Report Management For For 5 Approve Allocation of Income Management For For 6 Approve 2013 Estimated Related-party Transaction Management For For 7 Approve to Re-sign the Technology Licensing and Production Cooperation Framework Agreement Management For For 8 Approve to Sign the Financial Service Agreement with Ordnance Equipment Group Finance Company Management For Against 9 Approve 2013 Investment Plan Management For For 10 Approve 2013 Financing Plan Management For For 11 Approve to Appoint 2013 Auditor Management For For 12 Approve to Appoint Internal Auditor Management For For 13 Elect Supervisor Xie Shikang Management For For 14 Approve Hierarchical Authorization Management System of Non-operational Business Service Management For For 15 Approve Amendments to Articles of Association Management For For CNOOC LTD. Meeting Date:AUG 21, 2012 Record Date:AUG 16, 2012 Meeting Type:SPECIAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Coalbed Methane Resources Exploration and Development Cooperation Agreement and Related Transactions Management For For CNOOC LTD. Meeting Date:NOV 21, 2012 Record Date:NOV 16, 2012 Meeting Type:SPECIAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Non-exempt Revised Caps for Relevant Categories of the Continuing Connected Transactions in Respect of 2012 and 2013 Management For For CNOOC LTD. Meeting Date:MAY 24, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Audited Accounts with Director's Report and Auditors' Report Management For For 1b Declare Final Dividend Management For For 1c Elect Yang Hua as Director Management For For 1d Elect Zhou Shouwei as Director Management For For 1e Elect Chiu Sung Hong as Director Management For For 1f Authorize the Board to Fix Remuneration of Directors Management For For 1g Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 2b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2c Authorize Reissuance of Repurchased Shares Management For Against COSCO PACIFIC LIMITED Meeting Date:NOV 29, 2012 Record Date: Meeting Type:SPECIAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Finance Leasing Master Agreement and Related Transactions Management For For 2 Approve COSCO Shipping Services and Terminal Services Master Agreement and Related Transactions Management For For 3 Approve China COSCO Shipping Services and Terminal Services Master Agreement and Related Transactions Management For For 4 Approve APM Shipping Services Master Agreement and Related Transactions Management For For 5 Approve Florens-APM Container Purchasing and Related Services Master Agreement and Related Transactions Management For For 6 Approve Nansha Container Terminal Services Master Agreement and Related Transactions Management For For 7 Approve Yangzhou Terminal Services Master Agreement and Related Transactions Management For For COSCO PACIFIC LIMITED Meeting Date:MAY 23, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Feng Jinhua as Director Management For Against 3a2 Elect Wang Haimin as Director Management For Against 3a3 Elect Tang Runjiang as Director Management For Against 3a4 Elect Wong Tin Yau, Kelvin as Director Management For Against 3a5 Elect Qiu Jinguang as Director Management For Against 3a6 Elect Ip Sing Chi as Director Management For Against 3b Authorize the Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against COSCO PACIFIC LIMITED Meeting Date:JUN 13, 2013 Record Date: Meeting Type:SPECIAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale and Purchase Agreement between the Company, Long Honour Investments Limited and COSCO (Hong Kong) Group Limited Management For For DAH CHONG HONG HOLDINGS LTD Meeting Date:MAY 13, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL Ticker:01828 Security ID:Y19197105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Glenn Robert Sturrock Smith as Director Management For For 3b Elect Wai King Fai, Francis as Director Management For For 3c Elect Kwok Man Leung as Director Management For For 3d Elect Cheung Kin Piu Valiant as Director Management For For 3e Elect Chan Kay Cheung as Director Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against DAIRY FARM INTERNATIONAL Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Elect Graham Allan as Director Management For For 3 Reelect George Ho as Director Management For For 4 Reelect Michael Kok as Director Management For For 5 Elect Lord Sassoon as Director Management For For 6 Reelect Alec Tong as Director Management For For 7 Reelect Giles White as Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 11 Authorise Share Repurchase Program Management For For DATANG INTERNATIONAL POWER GENERATION CO. LTD Meeting Date:AUG 20, 2012 Record Date:JUL 20, 2012 Meeting Type:SPECIAL Ticker:00991 Security ID:Y20020106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Provision of Guarantee to Pengshui Hydropower Development Co. Ltd Management For For 1b Approve Provision of Guarantee to Xinyu Power Generation Co. Ltd Management For For 2a Elect Mi Dabin as Director Management For For 2b Approve Resignation of Su Tiegang as Director Management For For 3 Approve Entrusted Loan to Datang Inner Mongolia Duolun Coal Chemical Company Limited Management For For DATANG INTERNATIONAL POWER GENERATION CO. LTD Meeting Date:OCT 25, 2012 Record Date:SEP 25, 2012 Meeting Type:SPECIAL Ticker:00991 Security ID:Y20020106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Provision of Guarantee to Liancheng Power Generation Company Management For For 1b Approve Provision of Guarantee to Dalian Wind Power Company Management For For DATANG INTERNATIONAL POWER GENERATION CO. LTD Meeting Date:DEC 18, 2012 Record Date:NOV 16, 2012 Meeting Type:SPECIAL Ticker:00991 Security ID:Y20020106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of the Entrusted Loan to Datang Inner Mongolia Duolun Coal Chemical Company Limited Management For For 2 Approve Provision of Guarantee for the Financing of Ningxia Datang International Power Qingtongxia Wind Power Ltd. Management For For DONGFANG ELECTRIC CORP. LTD. Meeting Date:DEC 14, 2012 Record Date:NOV 13, 2012 Meeting Type:SPECIAL Ticker:01072 Security ID:Y20958107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve H Share Appreciation Rights Scheme Management For For 2 Authorize Board to Deal with Relevant Matters Relating to the H Share Appreciation Rights Scheme Management For For 3a Amend Article 191 of Articles of Association Management For For 3b Amend Article 198 of Articles of Association Management For For 3c Amend Article 124 of Articles of Association Management For For 3d Authorize Board to Deal with Matters Relating to the Proposed Amendments to the Articles of Association Management For For 1 Approve Purchase of Liability Insurance for Directors, Supervisors, and Senior Management of the Company Management For Against DONGFANG ELECTRIC CORP. LTD. Meeting Date:MAY 24, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:01072 Security ID:Y20958107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve the Report of the Supervisory Committee Management For For 3 Approve Proposal for Distribution of Profits after Tax including Declaration of Final Dividend Management For For 4 Approve Audited Consolidated Financial Statements Management For For 5 Reappoint ShineWing Certified Public Accountants (Special General Partnership) as Auditors and Authorize Board to Determine Their Remuneration Management For For 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:JAN 23, 2013 Record Date:DEC 21, 2012 Meeting Type:SPECIAL Ticker:00489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ma Zhigeng as Director and Accept Resignation of Zhou Wenjie as Director Management For For 2 Approve Issue of Ultra Short-Term Financing Bonds Management For Against DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:JUN 21, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:00489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Report of International Auditors Management For For 4 Approve Profit Distribution Proposal and Authorize Board to Deal with All Issues in Relation to Distribution of Final Dividend Management For For 5 Authorize Board to Deal with All Issues in Relation to Distribution of Interim Dividend Management For For 6 Reappoint Ernst & Young as International Auditors and Ernst & Young Hua Ming as PRC Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ENN ENERGY HOLDINGS LTD. Meeting Date:MAY 21, 2013 Record Date:MAY 15, 2013 Meeting Type:ANNUAL Ticker:02688 Security ID:G3066L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Zhang Gang as Director Management For For 3a2 Elect Han Jishen as Director Management For For 3a3 Elect Lim Haw Kuang as Director Management For For 3a4 Elect Zhao Baoju as Director Management For Against 3a5 Elect Jin Yongsheng as Director Management For Against 3a6 Elect Cheung Yip Sang as Director Management For For 3a7 Elect Zhao Shengli as Director Management For Against 3a8 Elect Wang Dongzhi as Director Management For For 3b Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against FOOK WOO GROUP HOLDINGS LTD. Meeting Date:JUN 21, 2013 Record Date:JUN 18, 2013 Meeting Type:ANNUAL Ticker:00923 Security ID:G3618A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For Against 2 Elect Suen Wing Yip as Director Management For For 3 Elect Lau Sai Cheong as Director Management For For 4 Elect Lai Hau Yin as Director Management For For 5 Elect To Chun Wai as Director Management For For 6 Elect Tsang On Yip, Patrick as Director Management For For 7 Elect Chung Wai Kwok, Jimmy as Director Management For Against 8 Elect Nguyen Van Tu, Peter as Director Management For For 9 Authorize Board to Fix the Remuneration of Directors Management For For 10 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For Against 11 Authorize Repurchase of Up to 10 Percent of Issued Capital Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 13 Authorize Reissuance of Repurchased Shares Management For Against FOOK WOO GROUP HOLDINGS LTD. Meeting Date:JUN 21, 2013 Record Date:JUN 18, 2013 Meeting Type:SPECIAL Ticker:00923 Security ID:G3618A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Company Name to Integrated Waste Solutions Group Holdings Limited and Adopt Chinese Name Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:DEC 11, 2012 Record Date:NOV 09, 2012 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association of the Company Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 10, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Audited Financial Statements of the Company Management For For 2 Approve Report of Directors Management For For 3 Approve Profit Distribution Proposal for the Year 2012 Management For For 4 Approve Annual Report and Its Summary Report Management For For 5 Approve Report of Independent Directors Management For For 6 Approve Report of Supervisory Committee Management For For 7 Approve Strategies of the Company for the Year 2013 Management For For 8 Reappoint Deloitte Touche Tohmatsu Certified Public Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:JUN 26, 2013 Record Date:MAY 27, 2013 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Absorption and Merger of Baoding Xinchang Auto Parts Company Ltd., Baoding Great Wall Botai Electrical Appliance Manufacturing Co. Ltd. and Baoding Xincheng Automotive Development Co. Ltd. Management For For 2 Approve Adjustment on the Use of Proceeds and Reallocation of Remaining Proceeds from Certain Projects to Other Projects of the Company Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:NOV 15, 2012 Record Date:OCT 15, 2012 Meeting Type:SPECIAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association of the Company Management For For 2 Approve Absorption and Merger of Guangzhou Auto Group Corporation Management For For 3a Approve Number of Bonds to be Issued in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3b Approve Term and Type of Bonds in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3c Approve Interest Rate and its Method of Determination in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3d Approve Arrangement of Guarantee in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3e Approve Use of Proceeds in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3f Approve Subscription Arrangement for Existing Shareholders in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3g Approve Method of Issuance and Target Subscribers in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3h Approve Listing of Bonds in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3i Approve Term of Validity of the Resolution Relating to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3j Authorize Board and Persons Authorized by the Board to Handle Matters Related to the Public Issuance of Domestic Corporate Bonds Shareholder For For 4 Approve Provision of Guarantee by Guangzhou Automobile Industry Group Co., Ltd. in Relation to the Issuance of the Domestic Corporate Bonds Shareholder For For 5 Approve Dividend Distribution Plan for Shareholders for 2012 to 2014 Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:MAY 28, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Independent Directors Management For For 3 Accept Report of the Supervisory Committee Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Accept Annual Report 2012 Management For For 6 Approve Profit Distribution Plan and the Proposed Distribution of Final Dividend Management For For 7a Appoint PricewaterhouseCoopers as Hong Kong Auditors and Authorize Management to Fix Their Remuneration Management For For 7b Appoint BDO China Shu Lun Pan Certified Public Accountants LLP as PRC Auditors and Authorize Management to Fix Their Remuneration Management For For 8 Appoint BDO China Shu Lun Pan Certified Public Accountants LLP as Internal Control Auditors and Authorize Management to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against HOPEWELL HOLDINGS LTD. Meeting Date:OCT 18, 2012 Record Date:OCT 10, 2012 Meeting Type:ANNUAL Ticker:00054 Security ID:Y37129163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.54 Per Share Management For For 3a1 Reelect Eddie Ping Chang Ho as Director Management For Against 3a2 Reelect Albert Kam Yin Yeung as Director Management For Against 3a3 Reelect Leo Kwok Kee Leung as Director Management For Against 3a4 Reelect Eddie Wing Chuen Ho Junior as Director Management For Against 3a5 Reelect Gordon Yen as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against HOPEWELL HOLDINGS LTD. Meeting Date:MAY 23, 2013 Record Date:MAY 20, 2013 Meeting Type:SPECIAL Ticker:00054 Security ID:Y37129163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Spin-off Management For For 2 Approve Adoption of Share Option Scheme of Hopewell Hong Kong Properties Limited Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:NOV 05, 2012 Record Date:SEP 28, 2012 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Capital Planning for 2012-2014 Management For For 3 Appoint KPMG Huazhen as Auditors and Authorize Board to Fix Their Remuneration Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:MAR 20, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Malcolm Christopher McCarthy as Independent Non-Executive Director Management For For 2 Elect Kenneth Patrick Chung as Independent Non-Executive Director Management For For 3 Approve 2013 Fixed Assets Investment Budget Management For For 4 Approve Issue of Eligible Tier-2 Capital Instruments Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JUN 07, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2012 Work Report of Board of Directors Management For For 2 Accept 2012 Work Report of Board of Supervisors Management For For 3 Accept Bank's 2012 Audited Accounts Management For For 4 Approve 2012 Profit Distribution Plan Management For For 5 Approve Proposal on Launching the Engagement of Accounting Firm for 2013 Management For For 6 Elect Yi Huiman as Director Shareholder None For 7 Elect Luo Xi as Director Shareholder None For 8 Elect Liu Lixian as Director Shareholder None For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:OCT 15, 2012 Record Date:SEP 14, 2012 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Medium Term Notes Management For For 2 Approve Modification of Registered Capital Management For For 3 Amend Articles of Association Management For For 4 Appoint Zhang Guisheng as Supervisor Management For For 5 Approve Adjustment to the Annual Allowance of Independent Non-Executive Directors Shareholder For For 6 Approve Adjustment to the Annual Allowance of Independent Supervisors Shareholder For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:JUN 28, 2013 Record Date:JUN 14, 2013 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Payment of Cash Dividends and the Bonus Shares Issue Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:JUN 28, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Report of the Independent Directors Management For For 4 Approve Annual Report Management For For 5 Approve Confirmation of the Difference between Actual Amount and Estimates of Related Party Transactions in the Ordinary Course of Business in 2012 and the Estimates for 2013 Related Party Transactions in the Ordinary Course of Business Management For For 6 Reappoint Da Hua Certified Public Accountants (Special General Partnership) and Ernst & Young as PRC and International Auditors, Respectively, and to Authorize Management to Fix Their Remuneration Management For For 7 Reappoint Da Hua Certified Public Accountants (Special General Partnership) as Internal Control Auditor and Authorize Management to Fix Their Remuneration Management For For 8 Approve Proposed Capital Expenditure Plan Management For For 9 Approve Proposed Replacement of an Independent Non-Executive Director Management For For 10 Approve Provision of Guarantee to Subsidiary Management For For 11 Approve Amendments to the Articles of Association Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 13 Approve Payment of Cash Dividends and Bonus Shares Issue Management For For 14 Approve Proposed Guarantee to Inner Mongolia Yitai Chemical Co., Ltd. Management For For 15 Approve Proposed Guarantee to Xinjiang Energy Co., Ltd. Management For For JIANGLING MOTORS CORP. LTD Meeting Date:AUG 24, 2012 Record Date:AUG 21, 2012 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For JIANGLING MOTORS CORP. LTD Meeting Date:JUN 21, 2013 Record Date:JUN 18, 2013 Meeting Type:ANNUAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income Management For For 5 Approve to Appoint PricewaterhouseCoopers Certified Public Accountants as Internal Auditor with No more than CNY 460,000 Audit Fee Management For For 6 Elect Director Luo Lixiang Shareholder For For JIANGXI COPPER COMPANY LTD. Meeting Date:JUN 14, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL Ticker:00358 Security ID:Y4446C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements and Auditors' Report Management For For 4 Approve Profit Distribution Proposal Management For For 5 Approve Plan of Incentive Award Fund Reserve for Senior Management for the Year of 2012 and Authorize Two Directors of the Company to Form a Sub-Committee of the Directors Management For For 6 Appoint Deloitte Touche Tohmatsu Certified Public Accountants LLP (Special General Partnership) and Deloitte Touche Tohmatsu as the Company's Domestic and Overseas Auditors and Authorize Board to Fix Their Remuneration Management For For 7a Elect Long Ziping as Director Management For For 7b Elect Liu Fangyun as Director Management For For 8 Authorize Board to Enter into Service Contract and Letter of Appointment with Each of the Newly Appointed Executive Directors Management For For 9 Elect Hu Qingwen as Supervisor Management For For 10 Authorize the Supervisory Committee to Enter into Service Contract and Letter of Appointment with Hu Qingwen Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Approve Amendments to the Articles of Association Management For For 13 Approve Adoption of Jiangxi Copper Company Limited - Dividend Distribution Policy and 3-year Plan For Shareholder's Return Management For For MEDIATEK INC. Meeting Date:OCT 12, 2012 Record Date:SEP 12, 2012 Meeting Type:SPECIAL Ticker:2454 Security ID:Y5945U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Issuance of New Shares for the Merger of Mstar Semiconductor, Inc. Management For For 2 Transact Other Business (Non-Voting) Management None None MEDIATEK INC. Meeting Date:JUN 21, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:2454 Security ID:Y5945U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to the Procedures for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees Management For For 4 Approve Cash Dividend Distribution from Capital Reserve Management For For 5 Transact Other Business (Non-Voting) Management None None NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:DEC 06, 2012 Record Date:DEC 03, 2012 Meeting Type:ANNUAL Ticker:02689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Zhang Cheng Fei as Director Management For For 3a2 Elect Lau Chun Shun as Director Management For For 3a3 Elect Chung Shui Ming, Timpson as Director Management For Against 3a4 Elect Cheng Chi Pang as Director Management For For 3b Approve Remuneration of Directors Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to Ten Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against PEGATRON CORP. Meeting Date:JUN 19, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Management For For 5 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Approve Amendments to the Procedures for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees Management For For 7.1 Elect T.H. Tung with ID No.U12068**** as Director Management For For 7.2 Elect Ted Hsu with ID No.Q12022**** as Director Management For For 7.3 Elect Jason Cheng with ID No.F12042**** as Director Management For For 7.4 Elect K.C. Liu with ID No.A10449**** as Director Management For For 7.5 Elect C.I. Chia with ID No.J10056**** as Director Management For For 7.6 Elect C.V. Chen with ID No.A10074**** as Director Management For For 7.7 Elect C.B. Chang with Shareholder No.D10023**** as Independent Director Management For For 7.8 Elect C. Lin with Shareholder No.E10068**** as Independent Director Management For For 7.9 Elect C.S. Yen with Shareholder No.F10139**** as Independent Director Management For For 8 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors Management For For PETROCHINA COMPANY LIMITED Meeting Date:MAY 23, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Audited Financial Statements Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine Distribution of Interim Dividends Management For For 6 Appoint KPMG Huazhen and KPMG as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7a Elect Li Qingyi as Supervisor Management For For 7b Elect Fan Fuchun as Supervisor Management For For 8 Amend Articles of Association of the Company Management For For 9 Approve Issuance of Debt Financing Instruments of Up to RMB 100 Billion Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For REALTEK SEMICONDUCTOR CORP. Meeting Date:JUN 21, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:2379 Security ID:Y7220N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of Profit Management For For 4 Approve Cash Dividend Distribution from Capital Reserve Management For For 5 Approve Amendments to the Procedures for Lending Funds to Other Parties Management For For 6 Approve Amendments to the Procedures for Endorsement and Guarantees Management For For 7 Approve Amendments to Articles of Association Management For For 8 Approve Release of Restrictions of Competitive Activities of Directors Management For For 9 Transact Other Business (Non-Voting) Management None None SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 21, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Xu Bo as Director Management For For 3b Elect Qian Yi as Director Management For For 3c Elect Lo Ka Shui as Director Management For For 3d Elect Woo Chia-Wei as Director Management For For 3e Elect Cheng Hoi Chuen, Vincent as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 21, 2013 Record Date:MAY 16, 2013 Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New SIUD Share Option Scheme Management For Against SHENGUAN HOLDINGS (GROUP) LTD. Meeting Date:MAY 15, 2013 Record Date:MAY 09, 2013 Meeting Type:ANNUAL Ticker:00829 Security ID:G8116M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Tsui Yung Kwok as Director Management For For 4b Elect Meng Qinguo as Director Management For For 4c Elect Yang Xiaohu as Director Management For For 4d Authorize Board to Fix the Remuneration of Directors Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against SHOUGANG FUSHAN RESOURCES GROUP LTD. Meeting Date:JUN 18, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:00639 Security ID:Y7760F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chen Zhaoqiang as Director Management For For 3b Elect Liu Qingshan as Director Management For For 3c Elect Kee Wah Sze as Director Management For For 3d Elect Chan Pat Lam as Director Management For For 3e Elect Chan Chung Chun as Director Management For For 4 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against SIMPLO TECHNOLOGY CO., LTD. Meeting Date:JUN 17, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:6121 Security ID:Y7987E104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to the Procedures for Lending Funds to Other Parties Management For For 4 Approve Amendments to the Procedures for Endorsement and Guarantees Management For For 5 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting Management For For SINOTRANS LTD. Meeting Date:AUG 31, 2012 Record Date:JUL 30, 2012 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Guo Minjie as Independent Non-Executive Director and Authorize Board to Fix His Remuneration Management For For SINOTRANS LTD. Meeting Date:DEC 28, 2012 Record Date:NOV 27, 2012 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Liu Junhai as Independent Non-executive Director and Authorize to Determine His Remuneration Management For For 2 Amend Articles Re: Business Scope Management For For SINOTRANS LTD. Meeting Date:APR 08, 2013 Record Date:MAR 07, 2013 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Mandate for Proposed Issue of Debt Financing Instruments Management For For SINOTRANS LTD. Meeting Date:JUN 07, 2013 Record Date:MAY 06, 2013 Meeting Type:ANNUAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Accounts and Auditors' Report Management For For 4 Approve Profit Distribution Proposal and Final Dividend Management For For 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim or Special Dividends for the Year 2013 Management For For 6 Reappoint Deloitte Touche Tohmatsu CPA LLP and Deloitte Touche Tohmatsu as the PRC and the International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For SINOTRANS LTD. Meeting Date:JUN 07, 2013 Record Date:MAY 06, 2013 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For SINOTRANS SHIPPING LTD Meeting Date:MAY 24, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Authorize the Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against SJM HOLDINGS LTD. Meeting Date:MAY 31, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL Ticker:00880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend and Special Dividend Management For For 3a Elect Ng Chi Sing as Director Management For For 3b Elect Chau Tak Hay Director Management For For 3c Elect Lan Hong Tsung, David Director Management For For 4 Elect Cheng Kar Shun, Henry Director Management For Against 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Reappoint Deloitte Touche Tohmatsu, Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For SOHO CHINA LTD. Meeting Date:MAY 14, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:00410 Security ID:G82600100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Yin Jie as Director Management For For 4 Elect Pan Shiyi as Director Management For For 5 Elect Cha Mou Zing Victor as Director Management For Against 6 Elect Tong Ching Mau as Director Management For For 7 Authorize the Board to Fix the Remuneration of Directors Management For For 8 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 9a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9c Authorize Reissuance of Repurchased Shares Management For Against SOHU.COM INC. Meeting Date:JUN 14, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:SOHU Security ID:83408W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Zhang Management For For 1.2 Elect Director Charles Huang Management For For 1.3 Elect Director Dave Qi Management For Withhold 1.4 Elect Director Shi Wang Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SPRINGLAND INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 02, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:01700 Security ID:G83785108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chen Jianqiang as Director Management For For 3b Elect Fung Hiu Chuen, John as Director Management For For 3c Elect Zhang Weijong as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 11, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets, Lending Funds to Other Parties, and Endorsement and Guarantees Management For For 4 Transact Other Business (Non-Voting) Management None None TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:JUN 17, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:01666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Accept Report of the Board of Directors Management For For 3 Accept Report of the Supervisory Committee Management For For 4 Approve Final Dividend Management For For 5 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JAN 16, 2013 Record Date:DEC 14, 2012 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Southern Airlines Transactions and Related Transactions Management For For 2 Approve Eastern Airlines Transactions and Related Transactions Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 18, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Profit and Distribution of Final Dividend Management For For 5 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Elect Xu Qiang as Director and Authorize Board to Fix His Remuneration Management For For 6b Elect Cui Zhixiong as Director and Authorize Board to Fix His Remuneration Management For For 6c Elect Xiao Yinhong as Director and Authorize Board to Fix His Remuneration Management For For 6d Elect Wang Quanhua as Director and Authorize Board to Fix His Remuneration Management For For 6e Elect Sun Yude as Director and Authorize Board to Fix His Remuneration Management For For 6f Elect Cai, Kevin Yang as Director and Authorize Board to Fix His Remuneration Management For For 6g Elect Cheung Yuk Ming as Director and Authorize Board to Fix His Remuneration Management For For 6h Elect Pan Chongyi as Director and Authorize Board to Fix His Remuneration Management For For 6i Elect Zhang Hainan as Director and Authorize Board to Fix His Remuneration Management For For 7a Elect Zeng Yiwei as Supervisor and Authorize Board to Fix Her Remuneration Management For For 7b Elect He Haiyan as Supervisor and Authorize Board to Fix His Remuneration Management For For 7c Elect Rao Geping as Supervisor and Authorize Board to Fix His Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 18, 2013 Record Date:MAY 16, 2013 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 14, 2013 Record Date:MAY 09, 2013 Meeting Type:ANNUAL Ticker:00220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Lin Lung-Yi as Director Management For For 3b Elect Su Tsung-Ming as Director Management For For 3c Elect Yang Ing-Wuu as Director Management For For 3d Elect Lo Peter as Director Management For For 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 14, 2013 Record Date:MAY 09, 2013 Meeting Type:SPECIAL Ticker:00220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve BJ Agreement and BJ Transaction Management For For 2 Approve KS Agreement and KS Transaction Management For For 3 Approve 2013 Framework Purchase Agreement and the Annual Caps Management For For UNI-PRESIDENT ENTERPRISES CORP. Meeting Date:JUN 25, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:1216 Security ID:Y91475106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of Undistributed Earnings Management For For 4 Approve Proposal of Capital Increase by Issuance of Ordinary Shares or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Management For For 5 Approve Amendments to Articles of Association Management For For 6 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Management For For 7 Approve Amendments to Rules and Procedures Regarding Shareholder General Meeting Management For For 8 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For 9 Approve Amendments to the Procedures for Lending Funds to Other Parties Management For For 10 Approve Amendments to the Procedures for Endorsement and Guarantees Management For For 11.1 Elect Chin-Yen Kao, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director Management For For 11.2 Elect Hsiu-Ling Kao, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director Management For For 11.3 Elect Chih-Hsien Lo, a Representative of Kao Chyuan Inv. Co., Ltd. with Shareholder No. 69100090, as Director Management For For 11.4 Elect Po-Ming Hou, with Shareholder No. 23100014, as Director Management For For 11.5 Elect Po-Yu Hou, with Shareholder No. 23100013, as Director Management For For 11.6 Elect Chung-Ho Wu, a Representative of Young Yun Inv. Co., Ltd. with Shareholder No. 69102650, as Director Management For For 11.7 Elect Ping-Chih Wu, a Representative of Taipo Investment Corp. with Shareholder No. 69100060, as Director Management For For 11.8 Elect Chang-Sheng Lin, with Shareholder No. 15900071, as Director Management For For 11.9 Elect Hsiu-Jen Liu, with Shareholder No. 52700020, as Director Management For For 11.10 Elect Kao-Huei Cheng, a Representative of Joyful Inv. Co., Ltd. with Shareholder No. 69100010, as Director Management For For 11.11 Elect Independent Director Yun Lin Management For For 11.12 Elect Independent Director Hsing-Yi Chow Management For For 11.13 Elect Independent Director Chao-Tang Yue Management For For 12 Approve Release of Restrictions of Competitive Activities of Directors Management For For 13 Transact Other Business (Non-Voting) Management None None YANTAI CHANGYU PIONEER WINE CO., LTD. Meeting Date:MAY 15, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL Ticker:200869 Security ID:Y9739T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report Management For For 4 Approve Allocation of Income and Capitalization of Capital Reserves Management For For 5.1 Elect Director Chen Jizong Management For For 5.2 Elect Director Augustus Rena Management For For 5.3 Elect Director Aldino Mazuoladi Management For For 5.4 Elect Director Antonio Appignani Management For For 5.5 Elect Director Jean Paul Pinard Management For For 5.6 Elect Director Sun Liqiang Management For For 5.7 Elect Director Zhou Hongjiang Management For For 5.8 Elect Director Leng Bin Management For For 5.9 Elect Director Qu Weimin Management For For 6.1 Elect Independent Director Xiao Wei Management For For 6.2 Elect Independent Director Wang Shigang Management For For 7.1 Elect Supervisor Kong Qingkun Management For For 7.2 Elect Supervisor Guo Ying Management For For 8 Approve the Authorization Management System Management For For 9 Approve to Appoint Auditor Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:MAY 15, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements Management For For 4 Approve Profit Distribution Proposal and Distrubute Dividends Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Renewal of the Liability Insurance of Directors, Supervisors and Senior Officer Management For Against 7 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8a Amend Articles Re: Profit Distribution Management For For 8b Amend Articles of Association, the Rules of Procedures for Shareholders' General Meeting and the Rules of Procedures for the Board Management For For 9 Authorize the Company to Carry Out Domestic and Overseas Financing Activities Management For For 10 Approve Provision of Financial Guarantees to the Company's Wholly-owned Subsidiaries Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:MAY 15, 2013 Record Date:APR 12, 2013 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of H Shares Management For For YORKEY OPTICAL INTERNATIONAL (CAYMAN) LTD. Meeting Date:JUN 07, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:02788 Security ID:G98457107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Special Dividend Management For For 3a Elect Nagai Michio as Director and Authorize the Board to Fix His Remuneration Management For For 3b Elect Wu Shu-Ping as Director and Authorize the Board to Fix Her Remuneration Management For For 3c Elect Chiang Hsiang-Tsai as Director and Authorize the Board to Fix His Remuneration Management For For 3d Elect Chou Chih-Ming as Director and Authorize the Board to Fix His Remuneration Management For For 3e Elect Wang Yi-Chi as Director and Authorize the Board to Fix His Remuneration Management For For 4a Elect Lai I-Jen as Director and Authorize the Board to Fix His Remuneration Management For For 4b Elect Liao Kuo-Ming as Director and Authorize the Board to Fix His Remuneration Management For For 5 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against YORKEY OPTICAL INTERNATIONAL (CAYMAN) LTD. Meeting Date:JUN 07, 2013 Record Date:JUN 04, 2013 Meeting Type:SPECIAL Ticker:02788 Security ID:G98457107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Caps and the Continuing Connected Transactions Contemplated Under the Asia Optical Master Agreement Management For Against ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Meeting Date:AUG 30, 2012 Record Date:JUL 31, 2012 Meeting Type:SPECIAL Ticker:000157 Security ID:Y9895V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association of the Company Management For For ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Meeting Date:MAR 25, 2013 Record Date:FEB 22, 2013 Meeting Type:SPECIAL Ticker:000157 Security ID:Y1293Y110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendment of the Maturity of the Bonds Management For For ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Meeting Date:JUN 18, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:000157 Security ID:ADPV19426 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Board Management For For 3a Appoint Baker Tilly China Certified Public Accountants Co., Ltd. as Domestic Auditors of the Company Management For For 3b Appoint KPMG as International Auditors of the Company Management For For 3c Authorize Audit Committee to Fix Remuneration of Auditors Management For For 4 Accept Report of Settlement Accounts Management For For 5 Approve Profit Distribution Plan and Distribution of Final Dividend Management For For 6 Accept Full Text and Summary Annual Report of A Shares for the Year 2012 Management For For 7 Accept Annual Report of H Shares for the Year 2012 Management For For 8 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (China) Co., Ltd. Management For For 9 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (Beijing) Co., Ltd. Management For For 10 Approve Application by the Company for Credit Facilities and Financing Management For For 11 Approve Provision of Guarantees to Wholly-Owned Subsidiaries of the Company Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Dragon Fund, Inc. By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
